DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 11/01/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-10 were previously pending. Claims 1, 4, 7, 9-10 have been amended. Claims 1-10 are currently pending.


Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 09/29/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant argues on Pages 11-12 of applicants remarks:
To forward a message means to deliver the received message to the terminal without any processing of the message. In the claim, however, after receiving, from an MCE, a first information indicating a service to be suspended and an SFN indicating a time beginning from which transmission is to be suspended, rather than merely forwarding the first information and the SFN as they are to a terminal, the base station of Claim 1 creates second information related to the service to be suspended and an identifier indicating that the suspension is soon to occur and transmits them to the terminal. Accordingly, the terminal can simply perform a subsequent operation with the knowledge that data suspension is to occur, without having to be informed on a time from which the suspension is to occur. Xu fails to disclose a base station "transmitting, . . to a terminal,... second information related to the service and an indication indicating that the data transmission of the service is to be suspended." Xu simply discloses transmitting an MBMS suspension indication and a suspension cause to a terminal and does not disclose transmitting second information associated with a service to be suspended. 

Examiner respectfully disagrees. As recited in [0051] of Xu: 
[0051] no direct signaling interaction exists between the MCE and UE, it is required to perform transmission through the eNB (i.e. an M2 interface), and possible messages include: an MBMS session update request message and MBMS scheduling information. That is, the MCE indicates the MBMS suspension and reason to the eNB through the M2 interface, the eNB forwards the above suspension information to the UE, the eNB can send the MBMS suspension and reason to the UE through a Radio Resource Control (RRC) signaling, and the RRC signaling includes: a system message or an MCCH message; wherein,

Examiner notes that the MCE sends an MBMS session update request message (i.e. first message) and MBMS scheduling information to the eNB via an M2 interface.  [0051], further discloses that the eNB forwards the above suspension information to the UE through a Radio Resource Control (RRC) signaling, and the RRC signaling includes: a system message or an MCCH message (i.e. second message). Examiner notes that an MBMS session update request message is different from RRC signaling such as a system message or an MCCH message. As such, the prior art teaches two separate messages.
Furthermore, the claim recites “transmitting, by the base station, to a terminal, a second message comprising second information related to the service and an indication indicating that the data transmission of the service is to be suspended.”  Examiner first notes that “second information related to the service” is vague as “second information” is broad language, and any information that is related to the service, may be considered “second information”. As indicated in Page 4 of the previous office action, the MCE indicates MBMS suspension (i.e. indication that the data transmission of the service is to be suspended) and suspension reason (i.e. second information). 
The claims do not explicitly indicate the first message consists ONLY of first information. The claims do not specify exactly what the first information is other than identifying a service to be suspended. The claims do not explicitly indicate the base station generating the contents of the second message to be independent of the first message. The claims may be broadly interpreted such that the contents of the second message may include content included in the first message not being claimed.
As such, the examiner maintains that the prior art teaches on “transmitting, by the base station, to a terminal, a second message comprising second information related to the service and an indication indicating that the data transmission of the service is to be suspended.”

Applicant argues on Page 12 of Applicants remarks:
Lee1 discloses that a base station transmits, to a terminal, MBMS scheduling information. Lee1 also discloses that the MBMS scheduling information includes information indicating that MBMS transmission is to be suspended. Lee1 discloses that the MBMS scheduling information is transmitted to the terminal and that the information includes suspension time information. By contrast, in Claim 1, a terminal does not receive an SFN beginning from which MBMS data transmission is to be suspended (i.e., the SFN for the start of suspension). Rather, a base station receives, from an MCE, an SFN beginning from which data transmission is to be suspended.

In Claim 1, the terminal is not provided with information on a time when suspension is to occur. Rather, the information is provided by the MCE to the base station, and the base station only indicates to the terminal that suspension is to occur. The Office Action contends that a combination of Lee1 and Xu anticipates the feature of an MCE forwarding, to a base station, information on a suspension time. However, as stated earlier, the base station of Xu immediately forwards a received message to a terminal without any processing. Therefore, even in the case of combining Lee1 and Xu, one can only interpret Xu to mean that when an MCE transmits suspension time information to a base station, the base station must provide the terminal with the suspension time information.

Examiner respectfully disagrees.  As indicated in the previous office action, the combination of Xu and Lee1 teaches the MBMS scheduling information, which includes a suspension time indicator, is transmitted by the MCE to the terminal via the eNB.  As such, Xu/Lee1 teaches the eNB receiving a suspension time indicator indicating when the data transmission is to be suspended.  Examiner notes that although the claims do not recite the terminal being provided information on a time of suspension, it does not preclude such a feature from occurring.

Applicant argues on Page 13 of Applicants remarks:
Yu discloses that, when a macro eNB indicates suspension to a relay eNB, a system frame number is indicated as time information. In Claim 1, a base station that receives, from an MCE, information indicating MBMS data transmission and an SFN indicating a time from which the suspension is to occur. By contrast, Yu features a base station transmitting a message to a different base station. Moreover, Yu does not relate to indicating MBMS data transmission suspension. Rather, Yu relates to a terminal performing a handover from a relay eNB to a macro eNB.

Examiner respectfully disagrees.  As indicated in the previous office action, the combination of Xu/Lee1 already teach the transmission of a suspension time indicator for an MBMS service from an MCE to an eNB. Examiner notes that a SFN is just another obvious variation for indicating a time when dealing with transmission of data.  Examiner introduces Yu to show that the concept of using system frame numbers as an indicator for a time when suspension is to occur, is well known in the art.  As such, one of ordinary skill in the art would modify the suspension time indicator as taught by Lee1 to be represented as an SFN instead of a time indicator, since the concept of SFN is well known to indicate time.

Applicant argues on Page 13 of Applicants remarks:
 In addition, after receiving, from an MCE, the first information indicating a service to be suspended and an SFN indicating a time beginning from which transmission is to be suspended, rather than forwarding the first information and the SFN as they are to a terminal, the base station of Claim 1 creates second information related to the service to be suspended and an identifier indicating that the suspension is soon to occur and transmits them to the terminal. None of the cited references disclose such a feature.

Examiner respectfully disagrees. As indicated above, there is no claim language that indicates that the base station creates second information related to the service to be suspended and an identifier indicating that the suspension is soon to occur.  The claims merely recite the base station transmitting second information related to the service to be suspended and an identifier indicating that the suspension is soon to occur. As such, the origins of the second information is not defined, and could potentially originate from information included in the first message as indicated in the arguments above. 

Based on the reasoning provided above, the examiner maintains that the prior art continues to teach on the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 1-7, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0071878 A1 (from IDS dated 04/15/2021) to Xu et al. (hereinafter “Xu”) in view of US 2005/0190712 A1 (from IDS dated 04/15/2021)  to Lee et a. (hereinafter “Lee”) and US 2012/0282932 A1 (from IDS dated 04/15/2021)  to Yu et a. (hereinafter “Yu”).

Regarding Claim 1, Xu teaches A method performed by a base station in a wireless communication system, comprising: 
receiving, by the base station from a multi-cell/multicast coordination entity (MCE), a first message comprising first information identifying a service in which data transmission is to be suspended (Figure 3, [0063]-[0069], illustrates the network side configured to determine an MBMS required to be suspended, the network side including a MBMS suspension decision unit and an MBMS suspension indication unit to send an MBMS suspension indication (first message) to the UE and indicate a suspension reason.  The system also includes an eNB configured to receive and forward the signaling between the MBMS suspension indication unit and the UE. [0100], further discloses the MCE carrying the pre-emption indication through an MBMS session start response message, in a new information element to indicate a preempted service identity (i.e. information), the preempted service identity being any one of an MBMS ID, an MBMS index and an MBMS bitmap)
transmitting, by the base station to the MCE, a response message for acknowledging receipt of the first message; ([0072], discloses MBMS scheduling information is used to indicate MBMS information. [0075], discloses MBMS scheduling information is sent by the MCE to all eNBs. [0078], discloses In step 402, an eNB receives the MBMS scheduling information (i.e. the first message), replies an MBMS scheduling information response message to the MCE (i.e. response))
transmitting, by the base station, to a terminal, a second message comprising second information related to the service and an indication indicating that the data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. second information) to the eNB and the eNB forwards the above suspension information to the UE (i.e. second message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension) 
transmitting, by the base station a data for the service. ([0009], discloses a UE receiving the service prior to the service being suspended) 

Xu discloses sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, by a base station first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and transmitting, by the base station a data for the service before the time indicator, wherein the transmitting the data for the service comprises: suspending the transmitting of the data for the service from the time indicator
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.


Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Regarding Claim 2, Xu/Lee/Yu teaches the method of claim 1, wherein Xu further teaches wherein the message comprises a multimedia broadcast and multicast service (MBMS) scheduling information message. (Figure 4, illustrates an MCE judging whether pre-emption is required, and sending MBMS scheduling information (first message) to an eNB)

Regarding Claim 3, Xu/Lee/Yu teaches the method of claim 1, wherein Xu further teaches the first information comprises temporary mobile group identity (TMGI). ([0086]-[0088], discloses the MCE sending an MBMS session update request message to all eNBs, the MBMS session update request message including the TMGI)

Regarding Claim 4, Xu teaches A base station in a wireless communication system for suspending data transmission, applied for supporting continuous transmission of a group service, the base station comprising:
a transceiver; and a controller coupled with a transceiver configured to: ([0029], discloses an eNB (base station) configured to forward signaling between the MBMS suspension indication unit and the UE (i.e. transmitting and receiving).  Examiner further notes that it is well known in the art for a eNB to comprise a processor for performing instructions from memory) 
receive, from a multi-cell/multicast coordination entity (MCE) via the transceiver, a first message comprising first information for identifying a service in which data transmission is to be suspended (Figure 3, [0063]-[0069], illustrates the network side configured to determine an MBMS required to be suspended, the network side including a MBMS suspension decision unit and an MBMS suspension indication unit to send an MBMS suspension indication (first message) to the UE and indicate a suspension reason.  The system also includes an eNB configured to receive and forward the signaling between the MBMS suspension indication unit and the UE. [0100], further discloses the MCE carrying the pre-emption indication through an MBMS session start response message, in a new information element to indicate a preempted service identity (i.e. information), the preempted service identity being any one of an MBMS ID, an MBMS index and an MBMS bitmap)
transmit, to the MCE, a response message for acknowledging receipt of the first message; ([0072], discloses MBMS scheduling information is used to indicate MBMS information. [0075], discloses MBMS scheduling information is sent by the MCE to all eNBs. [0078], discloses In step 402, an eNB receives the MBMS scheduling information (i.e. the first message), replies an MBMS scheduling information response message to the MCE (i.e. response)) 
transmit, to a terminal, a second message comprising second information related to the service and an indication indicating that the data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. second information) to the eNB and the eNB forwards the above suspension information to the UE (i.e. second message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension) 
transmit a data for the service via the transceiver. ([0009], discloses a UE receiving the service prior to the service being suspended) 

Xu discloses sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, from a MCE via the transceiver, a first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and transmitting a data for the service before the time indicator via the transceiver; and suspending the transmitting of the data for the service from the time indicator.
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.

Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Claims 5 and 6 are rejected for having the same limitations as Claims 2 and 3, except the claims are in base station format.

Regarding Claim 7, Xu teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, by the terminal from a base station, a first message comprising information related to a service, and an indication indicating that data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)
receive, by the terminal, a data for the service. ([0009], discloses a UE receiving the service prior to the service being suspended) 
transmission from a multi-cell/multicast coordination entity (MCE) to the base station to indicate data transmission for the service is to be suspended ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)

Xu discloses (sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, by a base station, a first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and receiving, by the terminal, a data for the service before the time indicator, wherein the time indicator is transmitted from a MCE to the base station to indicate data transmission for the service is to be suspended, and a transmission of the data is suspended from the time indicator by the base station.
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.

Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Regarding Claim 9, Xu teaches A terminal in a wireless communication system, the terminal (Figure 3, illustrates UE) comprising: 
a transceiver; and a controller coupled with the transceiver (Figure 3 and 4, illustrates a UE receiving MBMS suspension information/MCCH message and performs an action to notify the user of a MBMS service suspension. Examiner notes that it is well known in the art that a user equipment includes a processor for controlling a transceiver)
receiving, by the terminal from a base station, a first message comprising information related to a service, and an indication indicating that data transmission of the service is to be suspended; ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)
receive, by the terminal, a data for the service. ([0009], discloses a UE receiving the service prior to the service being suspended) 
transmission from a multi-cell/multicast coordination entity (MCE) to the base station to indicate data transmission for the service is to be suspended ([0051] and [0053], disclose signaling interaction between an MCE and UE through an eNB, and possible messages include an MBMS session update request message and MBMS scheduling information. The MCE indicates MBMS suspension and suspension reason (i.e. information related to a service) to the eNB and the eNB forwards the above suspension information to the UE (i.e. first message). [0072] further discloses MBMS scheduling information is used to indicate MBMS suspension)

Xu discloses (sending MBMS scheduling information related to MCCH and suspending the corresponding MBMS session based on the MBMS scheduling information (see [0053]) and an MCCH update time (see [0079]), but does not explicitly teach the receiving, by a base station, a first message comprising first information for identifying a service in which data transmission is to be suspended and a time indicator from which the data transmission for the service is to be suspended; and receiving, by the terminal, a data for the service before the time indicator, wherein the time indicator is transmitted from a MCE to the base station to indicate data transmission for the service is to be suspended; and a transmission of the data is suspended from the time indicator by the base station.
However, in a similar field of endeavor, Lee discloses in [0055]-[0057], a terminal receiving an MBMS control assist message (first message) including the MBMS scheduling information indicating suspension (i.e. suspension indication), suspension time information, and the MBMS identifier (i.e. first information) sent by the network system to a mobile terminal through the MCCH, the suspension time information includes a time for when the terminal suspends reception of the MBMS data (i.e. time indicator), a suspension period (i.e. suspending the transmission of the data for the service from the time indicator) or a suspension offset for receiving the MBMS data. [0039], further discloses the scheduling information comprise information associated with a start time of the continued transmission of the point-to-multipoint service data, wherein the network transmits the point-to-multipoint service data from the start time for a period (transmit until time point) associated with the scheduling information. Examiner notes that Figure 1 and [0019], discloses the node B (base station) serves as an access point enabling a UE to connect to the UTRAN (i.e. the network), where the UTRAN provides MBMS-related control messages including a message providing MBMS service information.  As such, MBMS scheduling information received by the mobile terminal must be received through the Node B (i.e. receiving, by a base station, a first message identifying a service in which data transmission is to be suspended and time information))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu to include the above limitations as suggested by Lee, in order to receive MBMS data or perform measurement operations effectively as indicated in [0113] of Lee.


Xu/Lee does not explicitly teach the time indicator from which the data transmission for the service is to be suspended is a system frame number (SFN), the SFN indicating a radio frame;
However, the concept of using system frame numbers as a time indicator is well known in the art.  For example, in a similar field of endeavor, Yu discloses in [0082]-[0084], a suspension procedure, in which a macro eNodeB may configure or indicate the mobile relay node (i.e. receiving at claimed base station) with, for example, any necessary combination of the following suspension timing parameters, such as Suspension starting time that defines the time instance (e.g., given in system frame numbers of the relaying cell) that the mobile relay node should suspend its operation (i.e. transmitting data for the service before the SFN) and user equipment can start transmission with a macro eNodeB.  [0030] further discloses the mobile relay node (i.e. claimed base station) has the full functionality of e.g. LTE-A eNode B towards the user equipment. Examiner notes that system frame numbers are well known in the art to identify particular radio frames in LTE.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee to include the above limitations as suggested by Yu, in order to avoid interference with a macro cell as indicated in [0033] of Yu.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu/Lee/Yu and in view of US 2007/0206530 A1 (from IDS dated 04/15/2021)  to Lee et al. (Hereinafter “Lee2”) and US 2016/0249183 A1 (provisional date of Oct. 23, 2013 from IDS dated 04/15/2021) to Kim et al. (hereinafter “Kim”) 

Regarding Claim 8, Xu/Lee/Yu teaches The method of claim 7, further comprising: wherein the controller is further configured to:
Xu/Lee/Yu does not explicitly teach receive, from a base station, a user equipment (UE) counting request message in an idle mode;
transmit, by the UE to the base station, a radio resource control (RRC) establishing message including information indicating a reason of establishing a RRC connection as MBMS UE counting; and
receive, from the base station, an RRC refusing message.
However, in a similar field of endeavor, Lee2 discloses in Figure 3 and [0074]-[0075], the UE in an IDLE mode receiving a notification message from the RNC (i.e. base station), the message including an indication for counting UEs.  When the UE in IDLE mode moves to the new cell, the UE needs to initiate a process of RRC Connection request (i.e. establishing a RRC connection), in order to obtain the MBMS channel configuration parameters of the new cell.  [0076], further discloses setting the reason for RRC connection establishment to “MBMS UE counting”. [0094]-[096], further discloses the UE sends an RRC connection request and sets reason for connection establishment as “for MBMS UE counting” and waits for reply. The UE receives the response message from the RNC, which may be a RRC connection release (i.e. RRC refusing message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee/Yu to include the above limitations as suggested by Lee, to initiate uplink signaling proactively as indicated in [0012] of Lee2.

Xu/Yu/Lee/Lee2 does not explicitly teach receive, from a base station, a user equipment (UE) counting request message including a service identifier, identifying a service corresponding to the service identifier is a Group Call System Enabler (GCSE) service transmitted via a Multimedia Broadcast and Multicast Service (MBMS) carrier;
However, in a similar field of endeavor, Kim discloses in [0241]-[0256], an MBMS counting procedure used by the E-UTRAN to count the number of RRC_Connected mode UEs which are receiving via an MRB or interested to receive via an MRB the specified MBMS services, where the UE determines interest in an MBMS service that is identified by the TMGI (service identifier), by interaction with upper layers. [0244]-[0247] and Figure 13, illustrate the E-UTRAN initiates the MBMS counting procedure by sending an MBMSCountingRequest message to the UE, in which it is determined if the UE is receiving via an MRB or interested to receive via an MRB at least one of the specified MBMS services in the received countingRequestList (i.e. service identifiers). [0429], discloses a MBMS service that corresponds to a specific type of service, such as a GCSE service).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Yu/Lee/Lee2 to include the above limitations as suggested by Lee, to allow for the network to know how many UEs in a specific cell are receiving or interested to receive one or more specific MBMS services for a particular MBMS service, as indicated in [0012] and [0132] of Kim.

Regarding Claim 10, Xu/Lee/Yu teaches The method of claim 9, further comprising:
Xu/Lee/Yu does not explicitly teach receiving, from a base station, a user equipment (UE) counting request message in an idle mode;
transmitting, by the UE to the base station, a radio resource control (RRC) establishing message including information indicating a reason of establishing a RRC connection as MBMS UE counting; and
receiving, from the base station, an RRC refusing message.
However, in a similar field of endeavor, Lee2 discloses in Figure 3 and [0074]-[0075], the UE in an IDLE mode receiving a notification message from the RNC (i.e. base station), the message including an indication for counting UEs.  When the UE in IDLE mode moves to the new cell, the UE needs to initiate a process of RRC Connection request (i.e. establishing a RRC connection), in order to obtain the MBMS channel configuration parameters of the new cell.  [0076], further discloses setting the reason for RRC connection establishment to “MBMS UE counting”. [0094]-[096], further discloses the UE sends an RRC connection request and sets reason for connection establishment as “for MBMS UE counting” and waits for reply. The UE receives the response message from the RNC, which may be a RRC connection release (i.e. RRC refusing message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Lee/Yu to include the above limitations as suggested by Lee, to initiate uplink signaling proactively as indicated in [0012] of Lee2.

Xu/Yu/Lee/Lee2 does not explicitly teach receiving, from a base station, a user equipment (UE) counting request message including a service identifier, identifying a service corresponding to the service identifier is a Group Call System Enabler (GCSE) service transmitted via a Multimedia Broadcast and Multicast Service (MBMS) carrier;
However, in a similar field of endeavor, Kim discloses in [0241]-[0256], an MBMS counting procedure used by the E-UTRAN to count the number of RRC_Connected mode UEs which are receiving via an MRB or interested to receive via an MRB the specified MBMS services, where the UE determines interest in an MBMS service that is identified by the TMGI (service identifier), by interaction with upper layers. [0244]-[0247] and Figure 13, illustrate the E-UTRAN initiates the MBMS counting procedure by sending an MBMSCountingRequest message to the UE, in which it is determined if the UE is receiving via an MRB or interested to receive via an MRB at least one of the specified MBMS services in the received countingRequestList (i.e. service identifiers). [0429], discloses a MBMS service that corresponds to a specific type of service, such as a GCSE service).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Xu/Yu/Lee/Lee2 to include the above limitations as suggested by Lee, to allow for the network to know how many UEs in a specific cell are receiving or interested to receive one or more specific MBMS services for a particular MBMS service, as indicated in [0012] and [0132] of Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477